IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 165
                                         :
APPOINTMENT TO THE                       : DISCIPLINARY RULES DOCKET
PENNSYLVANIA INTEREST ON                 :
LAWYERS TRUST ACCOUNT BOARD              :


                                      ORDER

PER CURIAM
         AND NOW, this 23rd day of July, 2018, Vanessa Garrett Harley, Esquire,

Philadelphia, is hereby appointed as a member of the Pennsylvania Interest on Lawyers

Trust Account Board for a term of three years, commencing September 1, 2018.